Citation Nr: 1039196	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to service connection for a left shoulder 
disability.  

5. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1956 to August 1959.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in August 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A notice of disagreement was received in 
August 2007, a statement of the case was issued in May 2008, and 
in June 2008 a statement was received, which is accepted in lieu 
of a Form 9 Appeal.  

In June 2010, the Veteran appeared at a Board hearing.  A 
transcript of the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The National Personnel Records Center (NPRC) in July 2007, 
confirmed that the Veteran's service treatment records were 
unavailable, and the loss was likely fire related.  Available 
personnel records show that the Veteran was with the First 
Airborne Battle Group, 502d Infantry, in Fort Campbell, Kentucky.  

The Veteran testified in June 2010, that he was a paratrooper in 
service and injured his shoulders and left knee while jumping.  
He indicated he had thirty nine to fifty nine jumps, and was 
taken to a clinic and put on light duty for fifteen days.  He 
recalled injuring his right shoulder and weakening his left 
shoulder during a jump, approximately in December 1958.  The 
Veteran stated he went to a hospital in Dayton and was placed on 
light duty for fifteen days.  He also indicated he was seen at 
the Patterson base hospital for his shoulder and given light 
duty.  The Veteran indicated he had right shoulder surgery in 
2008, left shoulder surgery in 2007, and has seen a doctor in 
Muskogee for his left knee disability.  

The Veteran also testified that he has hearing loss and tinnitus 
due to noise from flying in prop planes and firing rifles and 
mortars without noise protection.  He testified that he first 
noticed he had tinnitus in 1958 and his hearing has gotten worse.  
After service he was a truck driver.  He indicated he had an 
audiogram done by VA in Muskogee approximately two to three years 
earlier and the examiner tried to tell him he did not have 
hearing loss due to service.  

In a statement in June 2008, the Veteran indicated he injured his 
left knee doing multiple jumps from 1957 to 1958 at Fort 
Campbell, during which time he was treated at a local clinic.  

In a statement in June 2010, the Veteran indicated that from 2005 
to the present, he has been treated for his left knee disability 
at the VA Medical Center in Muskogee, Oklahoma.  

Service hospital records, VA records, and private medical records 
private, which the Veteran has referred to, are not in the claims 
folder.  Private medical records in June 2003 show the Veteran 
had a fluoroscopy and his postoperative diagnosis was adhesive 
capsulitis, of the left shoulder, status post rotator cuff tendon 
repair.  In December 2008, the Veteran had right shoulder surgery 
and his postoperative diagnoses were massive right rotator cuff 
tear and acromioclavicular arthropathy.  However, it is unclear 
whether all records pertaining to his surgeries have been 
obtained.  

As additional records pertinent to the claim have been identified 
and as VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal agency, further development under 
the duty to assist is needed.  

In the statement in June 2008, the Veteran also indicated that in 
1969, he applied for a VA loan and at that time VA had his 
personnel records.  A review of the file shows that that in 1973, 
the RO in Cleveland was handling an overpayment of a loan 
default.  The Veteran should provide further information on the 
RO that was in possession of his personnel records.  

As the Veteran has indicated that he has problems with his 
shoulders, left knee, hearing loss and tinnitus since service, a 
VA examination is warranted to determine the nature and etiology 
of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify where he was 
hospitalized for his shoulders and left knee 
during service, and whether he was an in-
patient at a military hospital.  If he was 
treated at a private hospital ask the Veteran 
to either submit or authorize VA to obtain, 
the records on his behalf.  If the Veteran 
was an in-patient at a military hospital, ask 
him to provide the name of the hospital, 
month, and year when he was treated.  
Afterwards attempt to obtain the in-service 
hospital records from the NPRC.  

2. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf the 
private medical records, pertaining to his 
shoulder surgeries and treatment for his left 
knee disability.  

3. Obtain the Veteran's VA medical records 
from Muskogee, Oklahoma, to include records 
from 2005 to the present.  

4.  Ask the Veteran to clarify which RO 
handled his loan in 1969.  Afterwards, 
contact the RO which the Veteran identifies 
to see if his personnel records are there and 
associate them with the claims folder.  If 
the Veteran does not reply, attempt to obtain 
the personnel records from the RO in 
Cleveland.

5.  If any of the above records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

6. Afterwards, afford the Veteran an 
orthopedic VA examination to determine 
whether the Veteran has a current bilateral 
shoulder disability and left knee disability 
which is related to service.  The examiner is 
asked to determine whether it is more likely 
than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less likely than 
not (probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that: 

Considering accepted medical principles, the 
Veteran has a current right shoulder 
disability, left shoulder disability, left 
knee disability, which is related to the 
Veteran's period of service from November 
1956 to August 1959, including his assertions 
that he was a paratrooper in service and 
injured his shoulders and left knee while 
jumping.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, for example, age related 
factors, or post-service occupation as a 
truck driver, when one cause is not more 
likely than any other to cause the Veteran's 
current right shoulder disability, left 
shoulder disability, and left knee 
disability, and that an opinion on causation 
is beyond what may be reasonably concluded 
based on the evidence of record. 

The claims folder should be made available to 
the examiner.

7. Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

Considering accepted medical principles, the 
Veteran currently has hearing loss and 
tinnitus, which is related to the Veteran's 
period of service from November 1956 to 
August 1959, including his assertions that he 
had in-service acoustic trauma due to flying 
in prop planes and firing weapons without 
noise protection.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, for example, age related 
factors or post-service occupation as a truck 
driver, when one cause is not more likely 
than any other to cause the Veteran's current 
hearing loss and tinnitus and that an opinion 
on causation is beyond what may be reasonably 
concluded based on the evidence of record. 

The claims folder should be made available to 
the examiner.

8. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

